Citation Nr: 1033394	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  05-05 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
dysthymia. 



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1989 to June 1992. 

This matter comes on appeal before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  
The appeal was remanded by the Board in July 2008 and June 2009 
for further development.  

In February 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing has been associated with the claim file.

The Veteran submitted additional statements in May 2010.  When 
the Board receives pertinent evidence that was not initially 
considered by the agency of original jurisdiction (AOJ), the 
evidence must be referred to the AOJ for review unless the 
claimant waives this procedural requirement. 38 C.F.R. §§ 20.800, 
20.1304(c) (2009).  Although no waiver was submitted in 
conjunction with the Veteran's May 2010 statement, the arguments 
concerning his dysthymic disorder are duplicative of those 
considered by the AOJ.  As such, the evidence is not pertinent, 
in that it has no bearing on the issues on appeal, and the Board 
may proceed with a decision without prejudice to the Veteran. Id.


FINDINGS OF FACT

1. Prior to December 1, 2002, and from December 21, 2009, the 
Veteran's service-connected dysthymic disorder was manifested by 
depressed mood, sleep impairment, and GAF scores ranging from 62 
to 90; there was no evidence of impaired memory, judgment, or 
abstract thinking.  



2. From December 1, 2002, to December 20, 2009, the Veteran's 
dysthymic disorder was manifested by flattened affect, 
circumstantial speech, occasional panic attacks, mildly impaired 
memory, and GAF scores ranging from 50 to 65; however, there was 
no evidence of suicidal ideation, obsessional rituals, speech 
intermittently illogical, obscure, or irrelevant, near-continuous 
panic or depression.  

3.  From December 20, 2009, the Veteran's dysthymic disorder was 
manifested by improvement demonstrated by less anger, fewer 
conflicts with co-workers, improved indicators of quality of 
life, and meaningful interpersonal relationships.  


CONCLUSIONS OF LAW

1. Prior to December 1, 2002, and from December 21, 2009, the 
criteria for a rating in excess of 30 percent, for the Veteran's 
service-connected dysthymic disorder, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9433 (2009).  

2. From December 1, 2002, to December 20, 2009, the criteria for 
a 50 percent rating for the Veteran's service-connected dysthymic 
disorder, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9433 (2009).  

3. From December 1 20, 2009, the criteria for a 30 percent rating 
for the Veteran's service-connected dysthymic disorder, have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9433 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 (West 2002) VA first has a duty to 
provide an appropriate claim form, instructions for completing 
it, and notice of information necessary to complete the claim if 
it is incomplete.  Second, under 38 U.S.C.A. § 5103(a) (West 
2002), VA has a duty to notify the claimant of the information 
and evidence needed to substantiate and complete a claim, i.e., 
existence of a current disability; the degree of disability, and 
the effective date of any disability benefits. The appellant must 
also be notified of what specific evidence she is to provide and 
what evidence VA will attempt to obtain.  VA thirdly has a duty 
to assist claimants 


in obtaining evidence needed to substantiate a claim. This 
includes obtaining all relevant evidence adequately identified in 
the record and, in some cases, affording VA examinations. 38 
U.S.C.A. § 5103A (West 2002).

Initially, the Board finds that that there is no issue as to 
providing an appropriate application form or completeness of the 
application.

The Board next notes that the Veteran is challenging the initial 
evaluation assigned following the grant of service connection.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that in 
cases where service connection has been granted and an initial 
disability evaluation has been assigned, the typical service- 
connection claim has been more than substantiated, it has been 
proven, thereby rendering § 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled. Id, at 490-91; Also see Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Thus, VA's duty to notify in this case has been 
satisfied.

Next, the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  
Specifically, the record shows that VA obtained and associated 
with the claims file all identified and available treatment 
records relevant to the current claim.  The Veteran has at no 
time referenced outstanding records that he wanted VA to obtain.

VA's duty to assist includes the duty to conduct a thorough and 
contemporaneous examination of the Veteran. Green v. Derwinski, 1 
Vet. App. 121, 124 (1991). Where the evidence of record does not 
reflect the current state of a Veteran's disability, a VA 
examination must be conducted. See Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2009).

In this regard, a review of the record on appeal shows that the 
Veteran was afforded VA examinations in July 1999, December 2002, 
and December 2009.  The Board finds the VA examinations are 
thorough and adequate upon which to base a decision with regard 
to this claim.  The VA examiners personally interviewed and 
examined the Veteran and provided the information necessary to 
evaluate his disability under the applicable rating criteria. See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Increased Ratings - In General

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155.  Separate rating 
codes identify the various disabilities.  38 C.F.R. Part 4 
(2009).  In determining the level of impairment, the disability 
must be considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2009).  An 
evaluation of the level of disability present must also include 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10 (2009).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).

The Veteran is appealing the original assignment of a disability 
evaluation following an award of service connection.  In such 
cases, the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; that 
is, separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

In addition, the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has also held that a claimant 
may experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made. 
Hart v. Mansfield, 21 Vet. App. 505 (2007).



The Veteran's dysthymia is currently rated 30 percent disabling 
under the criteria of 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9433 (2009).  

Where a dysthymia disorder results in total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name, a 100 
percent rating is assigned.  

Where a dysthymia disorder causes occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships, a 70 percent rating is for assignment.  

Where dysthymia disorder results in occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships, a 50 percent rating is awarded.  

Where dysthymia disorder causes occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events), a 30 percent rating is assigned.  38 C.F.R. § 4.130, 
Diagnostic Code 9433 (2009).  

The GAF or Global Assessment of Functioning score is an indicator 
of the examiner's assessment of the individual's overall 
functioning.  A GAF score between 41 and 50 contemplates a level 
of impairment of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  A GAF score from 51 to 60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders (4th. ed., 1994) (DSM-IV).  However, the Board 
is not required to assign a rating based merely on such score.  

Factual Background 

A July 1999 VA examination report shows that the Veteran reported 
poor sleep and generalized distrust of people; the examiner noted 
difficulty with figures of authority, and "continual flouting" 
of the law as evidenced by multiple traffic violations, DUIs, and 
domestic violence run-ins.  With respect mental status, the 
examiner stated that the Veteran was "relatively normal."  
There were no abnormalities of speech and/or thought; he denied 
suicidal ideation but admitted to thoughts of violence.  There 
were no suggestions of hallucinations.  Cognition, insight, and 
judgment were all intact and attention span and memory were 
normal.  The diagnosis was probable chronic dysthymia.  A GAF 
score of 80 to 90 was assigned.  

The Veteran submitted documentation from his employer, dated in 
June 2002, which indicated "excessive sick leave usage."  No 
specific medical problems were noted in the letter.   

A December 2002 VA examination report shows that the Veteran 
complained of depressed mood, restless sleep, irritability/anger, 
and memory/concentration problems.  He reported that he had no 
consistent source of pleasure, relaxation, or fun, with the 
exception of fishing and crabbing.  He stated that he worked for 
the City of Savannah for the past three years, but that he 
experienced daily frustrations on the job because his crew did 
not work hard.  Outside of work, he reported that he kept himself 
"busy," but was vague in describing what exactly he did.  He 
stated that he spent time with family and enjoyed fishing with 
his wife and sons.  

Mental status examination of the indicated that the Veteran was 
oriented to person, place, time, and situation.  His affect was 
flat and somewhat blunted.  He never smiled or laughed, nor did 
he demonstrate sadness or frustration.  He spoke in a deliberate 
manner but his thoughts were loosely organized.  He rambled 
circumstantially and required redirection; he was not easy to 
follow.  He demonstrated problems with both short-term and long-
term memory.  He did not express bizarre thoughts.  His energy 
level was significantly low and he demonstrated poverty of 
thought.  He denied suicidal ideation, but admitted to a history 
of homicidal ideation (not currently, however).  

The diagnostic impression was that the Veteran was experiencing 
depressed mood, sleep disturbance, low energy, fatigue, poor 
concentration, trouble with decision-making, low self-esteem, 
discouragement about his future, and an absence of pleasure.  The 
examiner noted that the 1999 VA examiner had assigned a GAF score 
of 80 to 90, but that his current GAF was 55, which indicated 
that his level of functioning had deteriorated since 1999.  The 
examiner opined that if the Veteran continued to decline, that it 
was likely he would experience a major depressive episode.  The 
diagnosis was dysthymic disorder; a GAF score of 55 was assigned.  



A December 2003 Emergency Room report from Candler Hospital shows 
that the Veteran presented to the ER with complaints of 
palpitations.  He also felt tingling in both hands.  The 
physician noted that the Veteran appeared to be having 
hyperventilation symptoms.  The diagnoses included palpitations, 
non-specific, and hyperventilation syndrome.  

An April 2004 VA treatment report shows that the Veteran had been 
experiencing multiple panic attacks; he reported that he went to 
the emergency room because he thought he was having a heart 
attack ,but was actually diagnosed with anxiety.  Mental status 
examination revealed anxious mood; no homicidal/suicidal 
ideations; affect was consistent with his mood; insight and 
judgment were good.  New onset of panic disorder was noted.  

A July 2004 VA treatment report indicated recent onset of panic 
disorder.  The Veteran reported poor sleep, irritability, and 
increased alcohol use.  He stated that he was still working full-
time for the City.  His mood was depressed and anxious; he denied 
suicidal/homicidal ideation and delusions/hallucinations; and his 
judgment and insight were good.  Persistent symptoms of increased 
arousal were present, including difficulty falling asleep, 
irritability, difficulty concentrating, and hypervigilance.  A 
GAF score of 50 was assigned.  

A February 2005 VA treatment note shows that the Veteran was 
"not depressed."  Rather, his affect was full ranged and non-
labile.  He denied homicidal/suicidal ideations and 
hallucinations/delusions.  He was goal directed and logical; 
alert and oriented; and his insight and judgment were intact.  
Remote memory was not "fantastic," but recent memory was 
intact.  Dysthymic disorder was diagnosed and a GAF score of 65 
was assigned.  

A February 2006 VA treatment note shows that the Veteran 
complained of panic attacks and depression.  Decreased energy, 
concentration, and appetite were also reported.  Psychomotor 
retardation and agitation were both present.  

A March 2007 VA treatment note shows that the Veteran complained 
of depression and substance abuse.  His mood was worried and 
reported having violent nightmares.  His speech, thought process, 
cognition, judgment, and insight were all normal/intact.  Memory 
was fair, but sleep and appetite were poor.  The Veteran reported 
that he was able to stop drinking for a week to a month at a 
time, but that has panic attacks and "horrible dreams of dead 
people."  

An April 2007 VA treatment note shows that the Veteran was alert 
and cooperative.  His mood was euthymic, and judgment and insight 
were mildly impaired.  Speech, though process, and 
concentration/memory were all within normal limits and/or intact.  
The Veteran reported symptoms consistent with dysthymia, panic 
disorder, substance abuse-induced anxiety and ETOH dependence.  A 
GAF score of 55 was assigned.   

A VA treatment report of the same date shows escalating alcohol 
use and poor sleep/appetite.  He denied suicidal/homicidal 
ideations, but admitted to poor socialization and increased 
irritability.  He also endorsed panic attacks, including two 
recent trips to the emergency room for dizziness, racing heart, 
shortness of breath, and anxiety.  He further reported un-cued 
symptoms with episodes of waking from sleep with panic attacks.  
He stated that Zoloft was helpful with decreased anxiety and 
increased calmness.  There was no history of psychosis, 
delusions, or paranoia, with the exception of one recent episode 
of paranoia lasting approximately 3 weeks.  

A June 2008 Emergency Room report shows that the Veteran was 
treated for mild anxiety and chest pain of unknown etiology.  

In February 2009, the Veteran testified at a Travel Board hearing 
and reported that he was currently employed; that he not 
experiencing any conflicts with people at work; and that he was 
married and trying to maintain a close relationship with his 
children.  He stated that he did not like to be in crowds or 
around a lot of people; he also endorsed panic attacks, sleep 
disturbance, unprovoked irritability, mood swings, and past 
episodes of violence.   

A December 2009 VA examination report shows that the Veteran is 
employed on a full-time basis with the City of Savannah where he 
works in maintenance.  The Veteran reported that he likes his job 
because he does not have to work with others.  He denied any 
current suicidal ideation, although he did state that he has 
occasional thoughts of harming others.  He reported that he 
tended to get angry with people who aggravated him.  The Veteran 
stated that he has been married for 17 years and that he gets 
along with his wife fairly well.  He endorsed sleep problems and 
reported having a few recreational activities but no close 
friends.  

Mental status examination revealed that the Veteran's affect was 
flat, but he denied current homicidal/suicidal ideation.  He 
stated that he felt less volatile and explosive than he used to, 
but he still worries about his temper.  Overall, the examiner 
reported no significant impairment in his basic cognitive 
function.  Recall, reasoning, concentration, judgment, and 
communication appeared to be within normal limits.  In comparison 
with the Mental Status Examination conducted in 2003, the 
examiner noted that his speech appeared more goal oriented and 
less circumstantial.  Though content was not impoverished.  

The examiner noted that the Veteran has held a job for 10 years, 
and that it did not appear that his dysthymia symptoms had 
significantly interfered with his ability to work/complete tasks.  
The examiner acknowledged that there was a period of time where 
the Veteran was missing work and, as a result, he went through a 
period of probation; he is currently in good standing although he 
has not been able to complete the requirements for a work 
promotion.  It was also noted that he had recently reconciled 
with his wife following a separation and that he was trying to 
control his temper around his children.  He reported overall 
improvement in his mood and an increased ability to go out into 
public.  He still endorsed feelings of agitation and social 
isolation.  

Overall, the examiner stated that the Veteran's functioning was 
significantly improved from 2003.  He noted that the Veteran 
himself had reported subjective improvement.  His employment had 
not been interrupted and, overall, the dysthymia appeared to be 
having a less direct effect on his quality of life and on his 
employability.  It was noted that he managed to overcome serious 
alcohol abuse and that he was no longer alcohol dependant.  The 
examiner diagnosed dysthymic disorder and assigned a GAF score of 
62.  

Analysis - 

In view of the evidence discussed above, the Board finds that an 
increased rating is unwarranted prior to December 1, 2002, the 
approximate date of a VA medical examination report.  Prior to 
that date, the evidence is solely comprised of a July 1999 VA 
examination showing that the Veteran's mental status was 
"normal" (i.e., appropriate affect, no suicidal/homicidal 
ideation, normal memory, and intact cognition/judgment/insight) 
and that he was employed fulltime with the City of Savannah.  The 
examiner assigned a GAF score of 80 to 90 at that time, which 
indicated if symptoms were present at all, they were transient 
and expectable reactions to psychosocial stressors with no more 
than slight impairment in social and occupational functioning.  

Based on the findings outlined above, the Veteran's dysthymic 
disorder symptomatology, prior to December 1, 2002, does not 
support a rating in excess of the 30 percent assigned from 
January 22, 1999.  

However, according to the December 2002 VA examiner, the 
Veteran's level of functioning significantly deteriorated since 
the last VA examination in July 1999.  Indeed, the December 2002 
VA examiner stated that the Veteran's current GAF was 55, 
compared with GAFs of 80 to 90 in 1999, and that it was likely he 
would experience a major depressive episode if he continued to 
decline.  In addition to the low GAF score, the examiner cited 
depressed mood, sleep disturbance, low energy, fatigue, poor 
concentration, trouble with decision-making, low self-esteem, 
discouragement about his future, and an absence of pleasure.  He 
also noted that the Veteran rambled circumstantially; in 
addition, his thoughts were loose and he demonstrated problems 
with both short-term and long-term memory.  

The evidence from December 2002 to December 2009, continues to 
demonstrate some significant mental impairment, including the 
onset of panic attacks, sleep disturbances, mild memory 
impairment, depression, and GAF scores ranging from 50 to 65.  
These symptoms more closely approximate those required for a 50 
percent rating evaluation, and based on the foregoing, the Board 
finds that the assignment of a 50 percent evaluation, from 
December 1, 2002, to December 20, 2009, would be appropriate 
here.  See 38 C.F.R. § 4.130, DC 9433.  

The Board finds that a 70 percent rating (or higher) is 
unwarranted, however.  The record does not show the type of 
cognitive and behavioral impairment reserved for a 70 percent 
evaluation - as indicated by the VA medical reports, the Veteran 
consistently demonstrated that he was oriented, coherent, and was 
not delusional, obsessive, or suicidal.  38 C.F.R. § 4.130, DC 
9433.  This is particularly illustrated in the Veteran's own 
written statements, and those he made at his February 2009 Board 
hearing, in which he exhibited competence and self control.  He 
also continued to maintain fulltime employment throughout the 
entire period on appeal.  

The Board acknowledges that there were findings of flattened 
affect, circumstantial speech, panic attack, and some mild memory 
problems; however, all of these symptoms have already been 
contemplated by the 50 percent rating assigned herein.  

The Board has also considered the GAF score of 50 in the July 
2004 VA outpatient treatment record, suggesting serious symptoms.  
See Quick Reference to the Diagnostic Criteria from DSM IV 47-48 
(American Psychiatric Association 1994); see also Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 
266 (1996).  However, the Board notes that the findings in this 
report (and in other contemporaneous reports), including findings 
as to the Veteran's speech, orientation, and insight and 
judgment, do not support a conclusion that the Veteran had 
symptoms as required for a 70 percent rating or higher under DC 
9433.  

In summary, the Board finds a 50 percent rating warranted for the 
Veteran's service-connected dysthymia, from December 1, 2002, to 
December 20, 2009.  See Hart, supra.  But the preponderance of 
the evidence is against an evaluation in excess of 50 percent.  



With respect to the period beginning December 20, 2009, the Board 
finds that the evidence once again warrants a 30 percent rating.  
In this regard, the December 2009 VA examination showed that the 
Veteran's overall functioning had "significantly improved" 
since 2003, and that there was no significant impairment in his 
cognitive functioning.  The VA examiner compared current findings 
with those noted in 2003, and opined that the Veteran appeared to 
be more goal oriented and less circumstantial, with normal 
recall, reasoning, concentration, judgment, and communication.  
Overall, the dysthymia seemed to be having a "less direct effect 
on his overall quality of life" and in particular, on his 
employment than it did previously.  The examiner assigned a GAF 
score of 62, indicating some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, or school 
functioning, but generally functioning pretty well, has some 
meaningful interpersonal relationships.  

In addition to the medical evidence outlined above, the Board 
notes that the Veteran testified before the undersigned in 
February 2009.  At that time, he indicated that he was no longer 
having conflicts with people at work, and that he was essentially 
maintaining good/healthy relationships with his wife and 
children.  

Therefore, beginning on December 20, 2009, the Veteran's 
dysthymia disorder is more closely approximated by the 30 percent 
rating criteria.  See Hart, supra.  Again, the preponderance of 
the evidence is against an evaluation in excess of 50 percent at 
any time during the period of appeal.  The benefit-of-the-doubt 
rule does not apply therefore to any claim for an additional 
increase beyond that granted in this decision.  As such, any such 
claim for increase must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board has closely reviewed and considered the 
Veteran's statements, and the lay statements of record.  While 
these statements may be viewed as evidence, the Board must also 
note that laypersons without medical expertise or training are 
not competent to offer medical evidence on matters involving 
diagnosis and etiology.  Therefore, the statements alone are 
insufficient to prove the Veteran's claim.  Ultimately, a lay 
statement, however sincerely communicated, cannot form a factual 
basis for granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

Prior to December 1, 2002, and from December 21, 2009, 
entitlement to a rating in excess of 30 for a service-connected 
dysthymic disorder is denied.

From December 1, 2002, to December 20, 2009, an increased rating 
of 50 percent, for service-connected dysthymic disorder, is 
granted, subject to VA laws and regulations governing the payment 
of monetary awards.  

From December 20, 2009, a rating of 30 percent, for service-
connected dysthymic disorder, is granted, subject to VA laws and 
regulations governing the payment of monetary awards



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


